DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claim 1 is amended.  Claims 2 - 5 are original.  Claims 6 and 7 are cancelled.  Claims 8 - 27 are withdrawn (cancelled – due to an allowance).  Claims 1 - 5 are allowed.
Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance: claims
previously rejected under 35 USC 101, rejection is withdrawn in light of claim amendments. The amendments, not limited to “a blockchain network including a decentralized ledger and a plurality of nodes, the plurality of nodes including a first system, a second system, and a third system” and “the third system…is an auditor device that replicates the first transaction...and the second transaction…at a local ledger of the auditor device…and the auditor device performs the audit…without providing any new transaction records to the decentralized ledger that relate to the remediation types of the building automation system and do not relate to the audit”, integrate any previous abstract idea into a practical application.
Allowable Subject Matter
4.	Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably
found in the prior art. The cited prior art; however, does not anticipate or render obvious, alone or in combination the claimed invention, as amended and/or recited; for example “wherein the third system is an auditor device that replicates the first transaction provided by the first system and the second transaction record provided by the second system at a local ledger of the auditor device, and wherein the transaction records of the decentralized ledger are immutable, and the auditor device performs the audit of the first transaction record and the second transaction record of the decentralized ledger relating to the remediation type without providing any new transaction records to the decentralized ledger that relate to the remediation types of the building automation system and do not relate to the audit”.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685